ill
United States Court of Appea|s for the Federal Circuit
ORAL ARGUMENT ORDER
2007-1386
PRINCO CORPORATION V ITC
This appeal is scheduled for oral argument in the U.S. Court of Appeals for the F ederal Circuit,
Howard T. Markey National Cou1ts Building, 717 Madison Place, N.W., Washington, D.C.:
Date: Wednesday, 03/03/2010
Time: 2:00 P.M.
C0urtr00m N0. 201
Argument Time: 30 MIN PER SIDE
Counsel for the appellant/petitioned
interven0r(s): Eric L. Wesenberg
Counsel for the appellee/respondent/cr0ss-appellant/
interven0r(s): Clara Kuehn, A. Douglas Melamed
The appeal having been placed on the oral argument calendar, counsel need not submit the
statement allowed by Fed. R. App. P. 34(a), setting forth the reasons why oral argument should be
heard. Notwithstanding the scheduling for oral argument, the panel of judges that will decide the
appeal, upon further consideration, may yet disallow oral argument, under the circumstances set forth in
Fed. R. App. P. 34(a), and, if so, counsel will be duly notified by the clerk.
An Information Sheet, Notices to Counsel on Oral Argument and Cou1troom Decorum, a
Calendar Announcement, and a pink Response to Oral Argument Order are attached
Return the pink sheet no later than December 21 , 2009. See Fed. Cir. R. 25(b) regarding facsimile
transmission.
FOR THE COURT
/s/ Jan Horbaly
J an Horbaly
Clerk
Oct0ber 27, 2009
cc: Eric L. Wesenberg
Clara Kuehn, A. Douglas Melamed
Charles A. Weiss